Milkey, J.
(dissenting). In my view, the prosecutor’s reliance on probability theory to demonstrate proof beyond a reasonable doubt amounts to reversible error. I therefore respectfully dissent.
Appellate courts have long cautioned against the use of mathematical proof in criminal cases, and the admission of such evidence is “generally disfavor [ed].” Commonwealth v. Gomes, 403 Mass. 258, 274 (1988). “Courts have legitimately feared that statistics might be employed as a way ‘to assign a number to the probability of guilt or innocence.’ ” Id. at 275, quoting from People v. Collins, 68 Cal. 2d 319, 330 (1968) (en banc). The reluctance to allow such proof “has stemmed largely from the fact that the probabilities on which the evidence depended were based on mere speculation or were characterized in such a way as to mislead or confuse the jury.” Id. at 274. As set forth, infra, the probability argument that the prosecutor included in his closing raises all of these concerns.1
Although the majority effectively acknowledges that the prosecutor erred in seeking to rely on probability theory, I begin by examining the egregiousness of the error in order to show the extent to which it infected the case. Given that the victim was unable to make an in-court identification of the defendant, the Commonwealth’s case was principally based on the fact *683that, shortly after the robbery, the victim identified the defendant from a photographic array. According to the Commonwealth, the victim was shown two arrays of six photographs each, and also was provided a “none of the above” option.2 The victim identified one person from the first array (Shawn Pacheco) as one of the two assailants, and identified the defendant from the second array as the other. In his closing argument, the prosecutor highlighted the close personal relationship between the two men, and then ended with the following flourish:
“The odds of picking two men out of two arrays with forty-nine different combinations who are that type, one out of forty-nine. Two percent. Two percent. What are the odds that [the victim] would have picked two different people, some other combination? Ninety-eight percent. Do you call that coincidence? I call that proof beyond a reasonable doubt.”
Fairly read, the quoted passage sought to convince the jury that they could be ninety-eight percent certain that the victim identified the right man. In this manner, the prosecutor clothed the photographic array evidence in a superficially powerful aura of mathematical proof.
The prosecutor’s probability argument was central to the Commonwealth’s case even though, as the majority notes, ante at 681, it “took about two pages of [the prosecutor’s] eleven-page [closing] argument.” Indeed, the extent to which the Commonwealth relied on probability theory is evident when the statements are viewed in context. The prosecutor began his closing by agreeing with defense counsel that “[i]f all we had in this case was [the victim] saying, ‘I’m about eighty percent sure that this photograph is the person who robbed me,’ you probably wouldn’t be deliberating very long this morning. You’d *684go upstairs, you’d say eighty percent not high enough, not guilty, we’re done.” He proceeded to argue that it fell to the jury to “decide whether [the victim] is eighty percent right or one hundred percent right.” In this manner, the Commonwealth put forward the jury’s making an assessment of the mathematical odds as the fulcrum on which their verdict should turn. After reviewing the evidence, the prosecutor then offered his assessment of the mathematical odds as the capstone on which the jury could rely in finding an absence of reasonable doubt.
Scrutiny reveals the Commonwealth’s own analysis of the probabilities to be nonsensical. If the chances of randomly picking the particular combination of men chosen was two percent, so too was the chance of randomly picking any other combination.3 But the probability of someone randomly picking any given combination says nothing about the accuracy of that choice in identifying the perpetrator. Thus, for example, as the Commonwealth concedes in its brief, “a witness’s selection of a suspect’s photo from an array containing 100 photos would not necessarily render the odds of that selection being correct 99%.” Despite acknowledging that such an argument would be “misleading” and “fallible,” the Commonwealth continues to try to justify here what the prosecutor did. According to the Commonwealth, the prosecutor’s argument was essentially accurate, because it was based on the extreme unlikelihood of someone randomly choosing a pair of close friends from the photographic arrays.4
Among many other problems with this argument is the absence of any evidence about the nature or strength of the relationships among the other men in the photographs. Thus, there was literally no basis upon which to calculate the odds of a person’s *685randomly selecting individuals from the photographic arrays who had a similarly close relationship. In an effort to address this problem on appeal, the Commonwealth digs its wheels deeper into the mud. Specifically, it offers the following hypothetical to demonstrate that it was “fair and reasonable” for the prosecutor to argue that the odds of randomly selecting the defendant were “practically infinitesimal”:
“Hypothetically, even had Pacheco’s array contained a total of four individuals with whom the defendant was equally as close, the odds of the victim selecting the defendant’s photo (V?) and one of his four friends in Pacheco’s array (4/?) would still be just 4-in-49 Q-h x 4h), or a mere eight percent.”
But by the time of the defendant’s trial, Pacheco’s own guilt was not in doubt. If, as the Commonwealth hypothesizes, four of Pacheco’s friends were among the other six individuals in the second array, then the probability of someone randomly choosing a friend of Pacheco’s, far from being “practically infinitesimal,” is actually more likely than not.5
Even had the data been there to substantiate the specific odds proffered by the prosecutor, the argument still would have been next to meaningless. The low probability that one would randomly choose the defendant from the second array simply does not establish the strength of the victim’s identification. The Commonwealth’s argument was therefore fundamentally flawed in theory as well as practice.
Of course, the fact that the Commonwealth erred does not by itself establish the defendant’s prejudice, and any effect of the error might well have been sufficiently diluted if the Commonwealth had had a strong case.6 But the Commonwealth’s *686evidence was hardly overwhelming: the victim could not identify the defendant in the courtroom, the defendant provided an alibi witness, and another man confessed to the crime. Proof of the defendant’s guilt was based almost entirely on the victim’s identification of the defendant from the photographic array,7 and there were several factors that potentially call into question the accuracy of that identification.8 The victim’s ability to get a good view of the second assailant during the crime faced a number of challenges, including darkness and the fact that the second assailant was wearing a baseball cap pulled down to his eyes. In addition, during much of the time he was being robbed, the victim was flat on his abdomen with his face against the ground and Pacheco on top of him. As the victim himself acknowledged, even before he was on the ground, he had a relatively limited opportunity to view the second assailant. Specifically, after describing his ability to observe the first assailant right before he was pushed to the ground, the victim testified: “Him [the second assailant] I couldn’t see as well. So he must have been behind me.” Not surprisingly, the victim was significantly less certain about his identification of the defendant as the second assailant, than of Pacheco as the first. He identified Pacheco “almost right away,” explaining, “I saw him a lot more, so he was much more easier to identify.” In contrast, he had to examine the second array “a couple of times” before selecting the defendant’s photograph and telling the police, “I think that’s him, but I’m not a hundred percent sure.”
In sum, the Commonwealth had a relatively thin case that ultimately depended on the jury’s being convinced that the victim’s identification of the defendant from the photographic array provided proof beyond a reasonable doubt. With superficially powerful, but ultimately nonsensical, mathematical “proof,” the *687prosecutor offered the jury assurance of the near infalhbility of the photographic array process. As a result of the defendant’s conviction, he is now serving a life sentence. In view of all of these factors, I believe that there is a substantial risk that justice has miscarried.

Here, the Commonwealth inserted its probability argument in its closing, not through an expert witness. In some ways, this amplified the error: the Commonwealth was able to put the point before the jury without having to demonstrate any mathematical expertise and without being subjected to cross-examination. I do not view the standard instruction that closings are not evidence as sufficient to cure the problem, especially where the point was presented to the jury as a way of evaluating the evidence presented.


The Commonwealth’s portrayal of the photographic array process comes from the trial testimony of Fall River police Officer Brett Kimball. The victim himself had a very different recollection of the process (remembering that he was shown albums that each contained about thirty photographs). The Commonwealth expressly disavows this part of the victim’s testimony, stating that “[b]y the time of trial, [the victim’s] memory of the photo array procedure varied greatly from the procedure actually employed.” This is but one of many examples of how the victim’s recollection of what happened on the night he was robbed was understandably hazy.


The odds of one’s selecting the “none of the above” alternative are not necessarily the same as those for selecting each of the six photographs shown. The Commonwealth appears to have assumed that these options are of equal probability, without explanation.


The Commonwealth’s probability argument rests on the close personal relationship between Pacheco and the defendant, and the fact that they often were seen together. Independent of the Commonwealth’s misuse of probability, its constant reference to the defendant’s ties to Pacheco comes at least dangerously close to relying on “guilt by association.” See Commonwealth v. Fancy, 349 Mass. 196, 200 (1965); Commonwealth v. Szemetum, 3 Mass. App. Ct. 651, 653-654 (1975).


The fact that the Commonwealth’s appellate counsel falls into some of the same traps as the trial prosecutor underscores the seductiveness of such mathematical fallacies, as well as the dangers inherent in their use.


The majority suggests that the absence of contemporaneous protest from either defense counsel or the trial judge shows that they did not view the probability argument as unfairly prejudicial. Even to the extent such an inference is possible, their silence might simply indicate that the superficial plausibility of the prosecutor’s argument masked its profound flaws. See People v. Collins, 68 Cal. 2d at 331 (noting that “few defense attorneys, and certainly few jurors, could be expected to comprehend [the] basic flaw in the prosecutor’s [probability-based] analysis”).


The majority, ante at 681, makes reference to the fact that during his own change of plea hearing, Pacheco “admitted to facts that he and the defendant had robbed the victim.” Leaving aside the fact that the identity of the second assailant was not material to Pacheco’s own admission of guilt, the testimony about what he said during the plea hearing was admitted at the defendant’s trial only for impeachment purposes, not as “establishing the truth of anything this witness may have said in a prior proceeding.”


I do not mean to suggest that the proof was insufficient as a matter of law. I agree with the majority that whether the proof was sufficient in the face of the potential reasons for doubt was for the jury to decide.